Citation Nr: 0021138	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

The Board notes that it appears the veteran may wish to raise 
the issue of entitlement to service connection for tinnitus.  
As this claim has not been adjudicated by the RO, and as it 
is not inextricably intertwined with the issues certified on 
appeal at this time, it is referred back to the RO for 
appropriate initial consideration.  See Parker v. Brown , 7 
Vet. App. 116 (1994).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.  

2.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.  

3.  Current hearing loss may not reasonably be disassociated 
from service.

4.  Current findings of a right knee disability may not 
reasonably be disassociated from service. 

5.  Current findings of a back disability may not reasonably 
be disassociated from service. 


CONCLUSIONS OF LAW

1.  The veteran's current bilateral hearing loss was incurred 
during his period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.385 (1999).

2.  The veteran's current right knee disability was incurred 
during his period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (1991 & Supp. 1999).

3.  The veteran's current back disability was incurred during 
his period of active duty.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records show that the veteran served on 
active duty in the Republic of South Vietnam.  His awards and 
decorations included the Purple Heart Medal and the Combat 
Action Ribbon. 

Service medical records reveal normal clinical evaluations of 
the ears, lower extremities, and spine on enlistment 
examination in May 1966.  An audiological examination showed 
auditory thresholds in the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz were 10 (25), 5 (15), 5 (15), 15 (25), and 25 
(30) decibels, respectively, in the right ear, and 10 (25), 5 
(15), 5 (15), 15 (25), and 30 (35) decibels, respectively, in 
the left ear.  (The figures in parentheses are based on ISO 
standards to facilitate data comparison.  Prior to October 
31, 1967, audiometric results were reported in ASA standards 
in service medical records.)

The veteran sought treatment for right knee pain in November 
1967, and indicated that his right knee was giving out on 
him.  He reported that he injured his right knee in an 
automobile accident in 1963.  The veteran explained that he 
re-injured the knee during a military operation in October 
1967, and received treatment from an orthopedist.  The 
provisional diagnosis was knee pain and instability of 
unknown etiology.  An orthopedic consultation was ordered.

A November 1967 orthopedic consultation report indicates that 
the veteran received treatment at the 1st Medical Battalion 
on October 19, 1967.  The report notes that while there was 
no record of this treatment in the chart, X-rays taken during 
this period of hospitalization were available.  A physical 
examination revealed mild tenderness over the medial joint 
line of the right knee.  There was a full range of motion of 
the knee, and no clicking or effusion was noted.  The final 
assessment was fibrositis of the right knee secondary to 
strain.

During treatment in June 1968, the veteran gave a history of 
injuring his right knee in an automobile accident in 1963.  
He reported that his right knee had been giving out over the 
previous year with running or excessive walking, but 
explained that it appeared to improve after wearing a knee 
brace for three weeks in October 1967.  The veteran denied 
experiencing locking of the right knee, but indicated that 
the knee felt weak.  Pain of the lateral collateral ligament 
was diagnosed.

An August 1969 separation examination report is negative for 
hearing loss, a right knee disability, or a back disability, 
and clinical evaluations of the ears, lower extremities, and 
spine were normal.  Hearing was 15/15 bilaterally to both 
whispered and spoken voice testing.

Private medical records show treatment for low back pain from 
July 1976 to May 1984.  A July 1976 record notes complaints 
of back pain radiating to the anterior aspect of the left 
thigh.  

A September 1979 orthopedic consultation report indicates 
that the veteran injured his back and right knee when he was 
hit by a concussion grenade during service in Vietnam in 
"1968".  The veteran related that he experienced low back 
pain since that time, which occasionally radiated to the 
dorsum of his left foot.  X-rays of the lumbosacral spine 
revealed a mildly horizontal sacrum, and relative narrowing 
of the L5-S1 disc space.  Lumbosacral strain and mild 
degenerative disc disease was diagnosed.  

In May 1981, the veteran reported intermittent back problems 
with increasing pain in the left lower extremity over the 
previous month.  X-rays of the lumbosacral spine showed 
narrowing at the L5-S1.  The diagnostic impression was disc 
problem with mild radiculopathy.  

A December 1981 report notes complaints of an "achy" and 
"bothersome" back. 

During May 1984 treatment, the veteran gave a four-day 
history of low back pain with radiation to his left buttock, 
thigh, and leg.  X-rays of the lumbar spine showed narrowing 
at the L5-S1 level, and an irregularity in the area of the 
pars interarticularis on the left side consistent with 
spondylolysis.  The final assessment was degenerative disc 
disease, rule out herniated nucleus pulposus with 
radiculopathy. 

In February 1997, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss, a right knee 
disability, and a back disability.  He maintained that these 
disabilities resulted from a concussion grenade blast during 
service on October 18, 1967.

During a May 1997 VA examination, the veteran reported 
experiencing hearing loss and injuries to his right knee and 
back following a grenade concussion in service.  Current 
complaints included right knee pain, and constant low back 
pain that occasionally radiated to the right lower extremity.  
A physical examination revealed a full range of motion of the 
right knee with no swelling, deformity, or instability.  An 
examination of the spine showed no posture abnormality or 
deformity.  There was a full range of motion of the spine 
without pain or spasm.  A neurological examination was 
normal.  X-rays revealed a normal right knee, and minimal 
degenerative changes of the lumbosacral spine.  The 
diagnostic impression was internal derangement of the right 
knee, and lower back strain.

A May 1997 VA audiological examination report notes that the 
veteran experienced total hearing loss for 12 to 16 hours 
following a grenade concussion in service.  The veteran 
reported that he first noticed a loss of hearing acuity in 
high pitched tones in approximately 1971, and currently 
experienced bilateral high-pitched hearing loss.  Auditory 
thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 20, 20, 35, 55, and 75 decibels, respectively, in 
the right ear, and 20, 25, 30, 70, and 80 decibels, 
respectively, in the left ear.  Speech recognition was 92 
percent in the right ear, and 84 percent in the left ear.  
The final assessment was bilateral mild sloping to severe 
sensorineural hearing loss.

Based on this evidence, an August 1997 rating decision denied 
service connection for bilateral hearing loss, a right knee 
disability, and a back disability.  The veteran filed a 
notice of disagreement (NOD) with this decision the following 
month.  Therein, the veteran maintained that his current 
disabilities were caused by a concussion grenade blast during 
service, and noted that he received a Purple Heart Medal for 
these injuries.

In December 1997, the RO continued the denial of service 
connection for bilateral hearing loss, a right knee 
disability, and a back disability.  The veteran submitted a 
substantive appeal (Form 9) later that month, perfecting his 
appeal.

In October 1999 correspondence, the veteran explained that he 
experienced a total loss of hearing, and severe pain in his 
right knee and back after being hit with a concussion grenade 
on October 18, 1967.  In support of his claim, he attached a 
copy of his Purple Heart citation, reflecting that he 
received the Purple Heart Medal for wounds received in action 
in Vietnam on October 18, 1967.

A November 1999 VA orthopedic examination report notes that 
the veteran sustained a dislocated right knee, and 
experienced lower back pain after being struck by a 
concussion grenade in October 1967.  The veteran reported 
severe spasms in the low back region, and occasional flare-
ups of low back pain following his separation from service.  
He explained that his right knee was unstable until 
"sometime in the 1970's," but improved since that time.  
Current complaints included occasional low back pain 
radiating down both lower extremities, and occasional 
throbbing and swelling of the right knee.  X-rays revealed a 
normal right knee, and degenerative changes of the thoracic 
spine and lumbar spine.  The final assessment was history of 
a right knee patellar dislocation, mild right knee patellar 
chondromalacia, lower back pain secondary to L5-S1 
degenerative disc disease, and no signs of a lumbar 
radiculopathy or herniated lumbar disc.

A November 1999 VA audiological examination revealed auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 30, 35, 40, and 75 decibels, respectively, in the 
right ear, and 30, 30, 35, and 80, respectively, in the left 
ear.  Speech recognition was 96 percent in the right ear, and 
92 percent in the left ear.  The diagnostic impression was 
high frequency sensory neural hearing loss.  The examiner 
concluded that there was "evidence of significant noise 
exposure - please note the grenade incident where hearing 
sensitivity was absent for 12 to 18 hours."

In March 2000, the RO continued the denial of service 
connection for bilateral hearing loss, a right knee 
disability, and a back disability.

Analysis

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.304(b) (1999); Crowe v. 
Brown , 7 Vet. App. 238 (1994).

In Crowe, the United States Court of Appeals for Veterans 
Claims (Court) indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.  38 U.S.C.A. § 1111 says nothing about the kind 
of evidence that can be used to rebut the presumption of 
soundness.  All that the statute requires is that the 
evidence, whatever it may be, must lead, clearly and 
unmistakably, to the conclusion that the injury or disease 
existed before the veteran entered the service.  Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307, 3.309 (1999).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of section 1112 of this 
title, has been suffered between the date of separation from 
service and the date of onset of any such diseases, or the 
disability is due to the veteran's own willful misconduct, 
service connection pursuant to section 1112 will not be in 
order.  38 U.S.C.A. § 1113 (West 1991 & Supp. 1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999).

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Court has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

A review of the record indicates that the veteran's claims 
for service connection for bilateral hearing loss, a right 
knee disability, and a back disability are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  Further, after reviewing the record, the Board 
is satisfied that all the relevant facts have been fully 
developed and that the case is properly in appellate status.  
The record is devoid of any indication that there are other 
records available which might be relevant to the issues 
currently on appeal.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).

A.  Bilateral Hearing Loss

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Even if a 
veteran does not have hearing loss for service connection 
purposes by the standards of 38 C.F.R. § 3.385 during the 
time of active duty, such does not prohibit service 
connection.  Service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  The threshold for normal hearing is 0 
to 20 decibels.  Id. at 157.

The Board finds that veteran's evidentiary assertions as to 
exposure to acoustic trauma from a concussion grenade in 
October 1967 are fully consistent with the evidence of 
record.  Bilateral high frequency hearing loss was diagnosed 
in May 1997, and the veteran's current hearing loss satisfies 
the criteria under 38 C.F.R. § 3.385.  In addition, a 
November 1999 VA audiological examination report clearly 
infers a causal relationship between the veteran's current 
hearing loss to the acoustic trauma from the October 1967 
concussion grenade blast.

Essentially, the record supports a finding that the veteran's 
bilateral hearing loss had its onset in service.  With the 
veteran's history of acoustic trauma from a concussion 
grenade during service in October 1967, and the November 1999 
VA examination report relating this disability to service, 
the Board finds that his current bilateral hearing loss may 
not reasonably be disassociated from his period of service.  
The audiometric studies disclose a classic pattern for a 
hearing loss due to acoustic trauma and there is no evidence 
of significant exposure to acoustic trauma post service.  
Consequently, the evidence of record supports service 
connection for bilateral hearing loss.  The clear weight of 
the most probative evidence supports the grant of service 
connection.  38 U.S.C.A. § 5107(b).

B.  Right Knee and Back Disabilities

In light of the normal clinical evaluation of the veteran's 
lower extremities on enlistment examination in May 1966, the 
subsequent notations of a history of a right knee injury 
sustained in an automobile accident in 1963 do not constitute 
clear and unmistakable evidence to rebut the presumption of 
soundness.  In other words, the veteran is presumed to have 
been sound at his entry into service.  See Crowe, 7 Vet. App. 
at 245; Parker v. Derwinski, 1 Vet. App. 522 (1991).

Essentially, the record supports a finding that the veteran's 
right knee and back disabilities had their onset in service.  
Service medical records reflect treatment for fibrositis of 
the right knee secondary to strain in November 1967, and 
indicate that he was hospitalized the previous month for 
treatment of injuries sustained in combat.  The veteran 
received treatment for pain of the lateral collateral 
ligament in June 1968.  

Private medical records from July 1976 to May 1984 note a 
history of injuries to the veteran's right knee and back when 
he was hit by a concussion grenade during service in 
"1968", and reflect treatment for degenerative disc 
disease.  VA orthopedic examinations in May 1997 and November 
1999 revealed current disabilities of the right knee and low 
back.  

A copy of the veteran's Purple Heart citation confirms that 
he received the Purple Heart Medal for wounds received in 
action in Vietnam on October 18, 1967.

As noted above, the Court in Savage held that a claim may be 
well-grounded if (1) evidence that a condition was "noted" 
during service or an applicable presumption period, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) medical or, in certain circumstances, lay evidence 
relates the present condition to that symptomatology.  Savage 
v. Gobber, 10 Vet. App. at 495-97.  Pursuant to the above 
analysis, service medical records reflect that the veteran 
was hospitalized for treatment of injuries sustained in a 
concussion grenade blast in October 1967, continuity of 
symptomatology of the disabilities has been demonstrated, and 
competent lay evidence relates the present disabilities to 
that symptomatology. 

With the veteran's credible and consistent history of right 
knee and back disabilities since his period of active duty, 
which is confirmed by the evidence of record, the Board finds 
that his current disabilties may not reasonably be 
disassociated from his period of service.  In this regard, it 
is important to note that the record shows that critical 
evidence as to the nature of the original combat injuries in 
October 1967 was lost while in the hands of the service 
department.  The Board also attaches enormous weight to the 
fact that, for many years before he ever filed a claim for 
compensation benefits, the veteran provided statements of 
medical history, solely in the context of medical treatment, 
linking continuous symptoms of back and knee disorders to the 
combat wounds in service.  The Board is also mindful of the 
mandate of 38 U.S.C.A. § 1154(b) that combat veterans are 
entitled to have "every reasonable doubt" resolved in their 
favor.  Consequently, the evidence of record supports service 
connection for a right knee disability, and a back 
disability.  The clear weight of the most probative evidence 
supports the grant of service connection.  38 U.S.C.A. 
§ 5107(b).  	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a right knee disability is granted.

Service connection for a back disability is granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

